Case 8:18-cv-02364-CEH-SPF Document 23 Filed 08/07/19 Page 1 of 2 PageID 143




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

ASHLEY TILKA,

       Plaintiff,

v.                                          CASE NO.: 8:18-cv-02364-CEH-SPF


NAVIENT SOLUTIONS, LLC.,

      Defendant.
_____________________________/

                               NOTICE OF SETTLEMENT PENDING

       COMES NOW, Plaintiff, ASHLEY TILKA, by and through the undersigned counsel,
and hereby submits this Notice of Settlement Pending pursuant to Local Rule 3.08 (a) and states
that Plaintiff and Defendant, NAVIENT SOLUTIONS, LLC, have reached a settlement with
regard to the instant case and are presently drafting, finalizing, and executing the settlement and
dismissal documents. Upon finalization of the same, the parties will immediately file the
appropriate dismissal documents with the Court.


       Respectfully submitted on this 7 day of August, 2019,

                                             /s/ Kaelyn Steinkraus
                                             Kaelyn Steinkraus, Esq.
                                             Florida Bar No. 125132
                                             kaelyn@zieglerlawoffice.com

                                             Michael A. Ziegler, Esq.
                                             Florida Bar No. 74864
                                             mike@zieglerlawoffice.com

                                             Law Office of Michael A. Ziegler, P.L.
                                             2561 Nursery Road, Ste. A
                                             Clearwater, FL 33764
                                             (p) (727) 538-4188
                                             (f) (727) 362-4778
                                             Attorneys for Plaintiff


                                            Page 1 of 2
Case 8:18-cv-02364-CEH-SPF Document 23 Filed 08/07/19 Page 2 of 2 PageID 144




                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 07 day of August, 2019, I electronically filed the foregoing
with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic
filing to all counsel of record.

                                             /s/ Kaelyn Steinkraus
                                             Kaelyn Steinkraus, Esq.
                                             Florida Bar No. 125132




                                            Page 2 of 2
